Citation Nr: 1132750	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and K.W.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1986 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)) which denied a claim for increase for Osgood-Schlatter's disease of the left knee.  

In July 2008, the Veteran testified that his disability benefits from the Social Security Administration were based in part on his service-connected left knee disability.  A claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board's jurisdiction of the claim for a total disability rating for compensation based on individual unemployability is derived from the claim for increase for Osgood-Schlatter's disease of the left knee, which the Board decided in September 2009.  

In September 2009 and in May 2010, the Board remanded the claim for a total disability rating for compensation based on individual unemployability for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND

The Veteran's service connected disabilities are Osgood-Schlatter's disease of the left knee, rated 10 percent; and residuals of a fracture of the middle phalanx of the left index finger, rated zero percent.  The combined rating for the two disabilities is 10 percent. 

In September 2009 and in May 2010, the Board remanded the claim to include consideration of an extraschedular rating.  Subsequently in a supplemental statement of the case in February 2010 and in November 2010, the AOJ notified the Veteran that the claim for a total disability rating for compensation based on individual unemployability had been denied, considering an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In the supplemental statement of the case in November 2010, the AOJ referenced 38 C.F.R. § 4.16(b), but denied extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) pertains to rating a specific disability with established criteria under VA's Schedule for Rating Disabilities.   38 C.F.R. § Part 4.   

If a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and the disabilities fail to meet the  percentage standards for a schedular total disability rating, namely, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, then the claim may be considered for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Extraschedular consideration regarding unemployability under 38 C.F.R. § 4.16 and interference with employment under 38 C.F.R. § 3.321(b)(1) involve different criteria.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008). 

As the incorrect regulatory standard was applied, further procedural due process is required before the Board can address the claim on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion to determine the effect the service-connected disabilities, Osgood Schlatter disease of the left knee and left index finger, have on the Veteran's employability.  The claims folder must be made available to the examiner for review.  

The examiner is asked to express an opinion on whether the Veteran is unable to secure and follow a substantial gainful occupation as a result of the service-connected disabilities, Osgood Schlatter disease of the left knee and a left index finger disability.  

2. Only if the VA examiner determines that the Veteran is unable to secure and follow a substantial gainful occupation as a result of the service-connected disabilities then pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.  

3. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


